DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan (previously cited, US 4,440,301) in view Robertson et al. (US 2002/0150501; hereinafter “Robertson”) and Hansen et al. (previously cited, US 4,565,783).
Regarding claim 1, Intengan discloses a reaction plate (slide (12); see FIGS. 1-5), comprising:  	a.   a recessed well having a sunken wall protruding below said upper face (reaction area (20); see col. 2, lines 52-53; FIG. 1 of Intengan); 	b. an opposing proximate extension adjacent said recessed well (see fig. 1, reproduced below),
    PNG
    media_image1.png
    218
    438
    media_image1.png
    Greyscale
   	wherein said proximate extension includes a raised proximate tab adapted to align multiple plates in a layered positioned (proximate extension includes a second rib (50) for mating with the grooves of adjacent plate, when multiple plates are stacked; see FIGS. 1 and 2),   	c.  a distal raised platform adjacent said recessed well (rib 50; see FIG. 1 of Intengan); and  	 	wherein said recessed well (20) being spaced between said distal raised platform and said proximate extension (see FIG. 1). 	Intengan discloses the claimed invention except that the proximate extension having the raised proximate tab is formed as a pair of proximate extensions, wherein at least one of the proximate extensions having a raised proximate tab. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the proximate extension having the raised proximate tab of Intengan such that is formed as a pair of proximate extensions, wherein at least one of the proximate extensions having the raised proximate tab. One of ordinary skill in the art would have been motivated to make said modification because said modification would have been a matter of design choice which a person of ordinary skill in the art would have found obvious to design the proximate extension of Intengan in separate parts instead of single structure.  	Intengan discloses wherein the recessed well contains a medium and fluid sample (col. 2, ll. 52-55), but does not explicitly disclose wherein the medium is adapted to define an adhered colloidal complex. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have substituted the media of Intengan with the claimed media, because such modification would have resulted in the substitution of art recognized for the same intended purpose of processing fluid samples within the recessed well (see also MPEP § 2144.07).   	Modified Intengan does not explicitly disclose wherein the distal raised platform has a width adapted to support at least one user’s finger. However, modified Intengan does discloses wherein the reaction plate is disposed on a second reaction plate by an operator (col. 2, ll. 3-7 and 12-14).  	Robertson discloses a multiple analyte assaying device comprising a casing 12 having a well (FIG. 1: 48; [0030]) and a raised platform for ease of handling of the device (FIG. 1: 64,66; [0050]). 	In view of Robertson, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the raised platform of modified Intengan to be adapted to support at least one user’s finger, for the purpose of facilitating ease of handling of the device by the operator, as disclosed by Robertson ([0050]). 	Intengan does not explicitly disclose a removable cover seal having a first end fixedly secured adjacent said raised platform and a second removable end adapted to removably enclose said recessed well. 	Hansen discloses a device comprising a plate (FIGS. 1-3: substrate 1) comprising a recessed well adapted to store culture medium (FIGS. 1-3: well 20) and removable cover seal covering the entire upper surface of the substrate including the recessed well (FIGS. 1-3: cover sheet 22). See col. 6, ll. 5-11 and 18-19. The cover sheet is secured adjacent a raised platform of the substrate (see FIGS. 1 and 3).  	 In view of Hansen, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to have employed a removable peel layer with the plate of modified Intengan in order to cover the content within the recessed well, as disclosed by Hansen (see col. 6, ll. 18-19). Further, one of ordinary skill in the art would have been motivated to make said modification for the purpose of preventing contaminants from entering the recessed well, as suggested by Hansen (see col. 6, ll. 22-28 of Hansen).  	Furthermore, the limitations “for enumerating a microorganism; and, to define an adhered colloidal matrix” are drawn to an intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 8, modified Intengan further discloses wherein said distal raised platform (50) spans about a length of a diameter of said recessed well (see FIG. 1 of Intengan).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Robertson and Hansen as applied to claim 1 above, and further in view of Beckwith et al. (previously cited, US 2005/0239200) (hereinafter “Beckwith”).
Regarding claim 3, modified Intengan discloses the plate according to claim 1, but does not explicitly disclose wherein said removable cover seal includes a peel tab removably secured to a proximate end of said plate.  	Beckwith discloses a device for culturing microorganisms comprising a substrate (FIG. 7: 112) and a cover sheet (FIG. 7: 120) for covering the substrate. The cover sheet comprises a tab (154) adjacent a proximate end of the device to facilitate peeling the cover sheet away from the substrate (see ¶¶ [0102] and [0105]). 	In view of Beckwith, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to have incorporated the peel tab of Beckwith into the removable cover seal of modified Intengan as disclosed by Beckwith (see ¶ [0105]). One of ordinary skill in the art would have been motivated to make said modification for the purpose of facilitating convenient manipulation of the cover sheet. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Robertson and Hansen as applied to claim 1 above, and further in view of Daykin (previously cited, US 7,452,711) (hereinafter “Daykin”).
Regarding claims 4-5, modified Intengan discloses the plate according to claim 1. 	 Modified Intengan further discloses wherein said recessed well (20) is aligned below and parallel to said upper face of said growth plate (see FIG. 1 of Intengan). Modified Intengan does not explicitly disclose wherein the recessed well comprises a grid.  	Daykin discloses a contact plate (10) comprising a recessed well and a grid (see FIG. 1; col. 2, lines 60-66; col. 3, lines 11-13 of Daykin). 	In view of Daykin, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to have modified the recessed well of modified Intengan with a grid, because according to Daykin, the grid facilitates counting of microorganism within said recessed well (see col. 3, lines 11-14 of Daykin).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Robertson and Hansen as applied to claim 1 above, and further in view of Kelley (previously cited, US 5,679,154) (hereinafter “Kelley”).
Regarding claims 6-7, modified Intengan discloses the plate according to claim 1. 	Modified Intengan does not explicitly disclose wherein said proximate extensions being spaced between an access indent and each said proximate extensions include a rounded corner entry to said access indent. However, Modified Intengan does disclose wherein the plate can be used in automated instruments (see col. 2, lines 56-60). 	Kelley discloses a concentrator (plate) comprising a chamber for receiving a fluid specimen (see col. 6, lines 18-20; col. 13, lines 25-30) and notch between a pair of extension having rounded corner for facilitating removal of slide from automated instruments (see col. 4, lines 33-42; col. 13, lines 45-48 of Kelley).  	In view Kelley, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the proximate extensions of modified Intengan to comprise an access indent between the pair of extensions and rounded corners for the purpose of facilitating removal of the plate from automated instruments and to insure alignment with the instrument, as disclosed by Kelley (see col. 13, lines 45-48). 
Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Robertson and Hansen as applied to claim 1 above, and further in view Salter (previously cited, WO 2014/043616 A).
Regarding claims 10-11 and 15, modified Intengan discloses the plate according to claim 1. 	Modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan, however, does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient (yeast and mold growth media; see claims 4 and 5). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including bacterial nutritive ingredient (yeast and mold growth media), as disclosed by Salter. One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3). 
Regarding claims 12-13, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including a growth indicator color-developing agent. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a growth indicator color-developing agent (triphenyltetrazolium chloride; claim 5; page 4, ll. 11-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including a growth indicator color-developing agent (triphenyltetrazolium chloride), as disclosed by Salter (see claim 5; page 4, ll. 11-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 14, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a plate count agar or plate count agar individual components. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a plate count agar or plate count agar individual components (see claim 6; page 6, ll. 1-4). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including a plate count agar or plate count agar individual components, as disclosed by Salter (see claim 6; page 6, ll. 1-4). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 16, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a yeast and mold growth media. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient selective medium for growth of indicator organisms (see claim 9; page 3, ll. 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including a bacterial nutritive ingredient selective medium for growth of indicator organisms as disclosed by Salter (see claim 9; page 3, ll. 23-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 17, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient (growth agents for coliform, E. coli, enterbacteriaceae, or pathogens; see claim 9; page 3, ll. 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including bacterial nutritive ingredient (growth agents for coliform, E. coli, enterbacteriaceae, or pathogens), as disclosed by Salter (see claim 9; page 3, ll. 23-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 18, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient (growth agents for salmonella, listeria, or camphlobacter; see claim 11; page 3, ll. 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including bacterial nutritive ingredient (growth agents for salmonella, listeria, or camphlobacter), as disclosed by Salter (see claim 9; page 3, ll. 23-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 19, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including an organic solvent. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising an organic solvent (claim 12). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including an organic solvent, as disclosed by Salter (see claim 12). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 20, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including an enhancer. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising an enhancer (claim 23; page 4, lines 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including an enhancer as disclosed by Salter (see claim 23; page 4, lines 23-25). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10, 988,720. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10, 988,720.  	 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,407,654. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10,407,654.  	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because in view of the new ground of rejection.
In response to Applicants’ argument that cited references fails to disclose the claimed removable cover seal, Applicants have not presented any clear arguments against the applied references. Applicants merely allege that the applied references fail to disclose certain limitations of the claimed removable cover without presenting any clear evidence supporting such allegation. It is respectfully submitted that the applied references disclose the claimed removable as currently set forth.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799